

115 HR 3550 IH: Signing is Language Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3550IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Larsen of Washington introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to clarify that ASL students are
			 English learners.
	
 1.Short titleThis Act may be cited as the Signing is Language Act. 2.American Community SurveySection 3111(c)(3)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6821(c)(3)) is amended by inserting before the semicolon the following: and, which, through consultation with such Department, the Secretary shall ensure includes the English learners described in section 8101(20)(C)(iv).
 3.English learner definitionSection 8101(20)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(20)(C)) is amended—
 (1)in clause (ii)(II), by striking or at the end; (2)in clause (iii), by striking and at the end and inserting or; and
 (3)by adding at the end the following:  (iv)whose native language is American Sign Language, and who comes from an environment where American Sign Language is dominant; and.
			